DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henriksen et al., U.S. Patent Publication 2018/0216423, hereinafter referred to as Henriksen.
Regarding Claim 1, Henriksen discloses a system for conducting subterranean operations, the system comprising:
A spinner assembly (40) comprising:
An encoder (multiple different encoder configurations exist such as elements 146/170; Paragraphs 0037-0039); and
A spinner subassembly, the spinner subassembly comprises:
A spinner (68) configured to engage a tubular (Paragraphs 0036-0039); and
A drive gear coupled to the spinner (gears and drive elements 80, 142 and 166 coupled to respective encoders), with the drive gear configured to drive rotation of the spinner, and the encoder configured to count teeth of the drive gear as the drive gear rotates (Paragraphs 0030-0031, 0037-0039).
Regarding Claim 2, Henriksen further discloses that the encoder comprises an encoder card disposed on an iron roughneck (wrench assembly 42) and disposed outside of the spinner assembly, and a proximity sensor (rotary encoders 146/170) coupled to the encoder card, with the proximity sensor disposed proximate the drive gear such that the teeth of the drive gear pass through a sensing field of the proximity sensor when the drive gear rotates (the encoders are part of a processor system which collects the data from the rotation of the drive gears as seen in Figures 5 and 7; Paragraphs 0031, 0037-0041).
Regarding Claim 3, Henriksen further discloses that the encoder card counts a total number of teeth that pass through the sensing field during operating of the spinner assembly (Paragraphs 0035-0039).
Regarding Claim 4, Henriksen further discloses that the total number of teeth may indicate an acceptable or unacceptable amount of wear  of the spinner (Examiner notes that in the absence of a more structurally specific recitation of such a limitation, the ability to detect the desired number of teeth on the gearing would necessarily constitute an acceptable level.  Likewise, indications of proper operation would yield an “acceptable” operation absent a more specific structure or functional limitation).
Regarding Claim 5, Henriksen further discloses the proximity sensor produces a pulse train when the drive gear rotates, the proximity sensor transmits the pulse train to the encoder card (as part of transmitting data to the processor), wherein each pulse in the pulse train indicates when each tooth passes through the sensing field and wherein a controller is configured to determine a rotational speed of the drive gear based on the pulse train (Paragraphs 0030-0032).
Regarding Claim 6, Henriksen further discloses the spinner assembly comprises a first spinner subassembly and a second spinner subassembly (as seen in the general system of Figure 2) , wherein the encoder comprises a first encoder and a second encoder (while one detection system is shown, it is contemplated that each spinner may be equipped with a detection system; Paragraph 0034).
Regarding Claim 7, Henriksen further discloses that each of the spinner subassemblies may include:
A spinner (68) configured to engage the tubular (Paragraphs 0023-0028); and
A drive gear coupled to the spinner and configured to drive rotation of the spinner, and a first encoder configured to count teeth of the drive gear as the drive gear rotates, wherein the encoder produce a pulse train when the drive gear rotates, the proximity sensor transmits the pulse train to the encoder card (as part of transmitting data to the processor), wherein each pulse in the pulse train indicates when each tooth passes through the sensing field (Paragraphs 0030-003; Examiner notes that in the instance where multiple detection systems are used for determining motion of multiple elements of the spinner assembly, Paragraph 0035).
Regarding Claim 8, Henriksen further discloses that the system comprises a controller (multiple different processor systems are presented; Paragraph 0034), wherein the controller is configured to compare the first pulse train to the second pulse train, and wherein the comparison of the first pulse train to the second pulse train indicates a wear status of the first spinner or the second spinner (in the absence of a more specific recitation of what would constitute a wear status, an indication of proper operation for the spinner would indicate a wear status not significant enough to impact operations.  A more specific recitation of the wear status determination or metric used may be sufficient to overcome such an interpretation).
Regarding Claim 9, Henriksen discloses a method for conducting a subterranean operation, the method comprising:
Engaging a tubular with a spinner (68; Paragraphs 0028-0030);
Rotating a drive gear, the drive gear coupled to the spinner (gears and drive elements 80, 142 and 166 coupled to respective spinners 68; Figures 3, 5, and 7);
Rotating the spinner in response to rotating the drive gear (as seen in Figures 5/7/8; Paragraphs 0036-0041);
Rotating the tubular in response to rotating the spinner (Paragraphs 0023-0024);
Counting, via the encoder, teeth or the driving gear as the teeth pass through a sensing field of the proximity sensor (Paragraphs 0036-0041).
Regarding Claim 10, Henriksen further discloses:
Calculating an actual number of teeth that passes through the sensing field while the spinner engages the tubular (as part of determining a number of rotations) and determining a wear status of the spinner based on the actual number of the teeth counted (in the absence of a more specific recitation of what would constitute a wear status, an indication of proper operation for the spinner would indicate a wear status not significant enough to impact operations.  A more specific recitation of the wear status determination or metric used may be sufficient to overcome such an interpretation).
Regarding Claim 11, Henriksen further disclose that determining the wear status comprises comparing the actual number of teeth counted to a pre-determined number of teeth (in so far as the number of teeth/rotations counted vs the initial state of the gear would determine proper operation).
Regarding Claim 15, Henriksen further discloses the proximity sensor produces a pulse train when the drive gear rotates, the proximity sensor transmits the pulse train to the encoder card (as part of transmitting data to the processor), wherein each pulse in the pulse train indicates when each tooth passes through the sensing field and wherein a controller is configured to determine a rotational speed of the drive gear based on the pulse train (Paragraphs 0030-0032).
Regarding Claim 16, Henriksen further discloses determining a rotational speed of the drive gear based on the pulse train (Paragraphs 0030-0032).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen (2018/0216423) in view of Orban et al., U.S. Patent Publication 2020/0278193, hereafter referred to as Orban.
Regarding Claim 17, Henriksen discloses a method for conducting a subterranean operation, the method comprising:
Engaging a tubular with a spinner (as part of the roughneck system 44; Paragraph 0021).
While Henriksen discloses that the tubular connection process will include determining the outer diameter of the tubulars to be connected (as part of the actuation of the spinner and roughneck to engage the tubulars) and wherein the roughneck system is configured to be moved from a position away from the well center to a position aligned with the tubular strings (as seen in Figure 1; Paragraphs 0019-0021), it does not disclose using a linear variable differential transformer (LVDT) sensor.
Additionally, Orban teaches the use of a pipe connection system where the relative positions between multiple pipe tripping and connection elements is determined using LVDT sensors, the LVDT sensors also being usable to determine physical properties of elements such as outer diameter (Paragraphs  0065-0066).
Therefore, it would have been obvious to replace the generic sensor system used to control the articulating arm of Henriksen to place the roughneck in a position to engage the tubulars with an LVDT sensor as taught by Orban.  Doing so merely constitute the substitution of one known sensor for controlling rig equipment to a target location for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Examiner notes that as Orban teaches that LVDT sensors are a known alternative to a wide variety of different rig monitoring sensors, such a disclosure serve to further enforce that the selection of an LVDT sensor over (for example) a camera is merely an obvious alternative.  Likewise, Examiner notes that the use of LVDT sensors for tracking equipment is a well-known process for connecting thread tubulars on a drilling rig to improve efficiency and reliability (Paragraph 0062).
Regarding Claim 18, Henriksen further disclose spinning the tubular into a threaded connection with a tubular string (Paragraphs 0002, 0016-0018).  Additionally, in view of the modification made in relation to Claim 19, the continued use of LVDT sensors for monitoring connection equipment vertically and horizontally is taught by Orban as an obvious condition of tracking elements during connection.  
Regarding Claim 19, Henriksen further discloses measuring, via an encoder, a number of revolutions of a spinner in the spinner assembly by sensing teeth of a drive gear coupled to the spinner as the teeth pass through a sensing field (multiple different encoder configurations exist such as elements 146/170 where gears and drive elements 80, 142 and 166 coupled to respective encoders determine relative rotation; Paragraphs 0030-0031, 0037-0039). 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen (2018/0216423) in view of Orban (2020/0278193) as applied to Claim 19 and in further view of Conquergood et al., U.S. Patent Publication 2010/0132180, hereafter referred to as Conquergood.
Regarding Claim 20, Henriksen in view of Orban discloses the limitations presented in Claim 19 as previously discussed.  While Henriksen discloses the use of the encoders for determining the rotations of a drive gear and the spinner elements, it does not expressly disclose determining specific thread data based on the recited properties.
Additionally, Conquergood teaches the use of a pipe threading tool which uses encoders (28) for detecting rotation of the tubular, wherein the determined speed/number of rotation and tubular properties can be used to determine thread properties such as number of threads engaged (Paragraphs 0053, 0061).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Henriksen to include using the encoder and tubular data to determine thread data during operation as taught by Conquergood.  Doing so merely constitutes a standard use of the encoder data to ensure that the proper number of rotations are carried out and the threads are fully engaged (Paragraphs 0053, 0054).  Examiner notes that in such a condition, wherein the number of threads is determined based on the encoder data, the outer diameter of the tubular, and the vertical movement of the spinner assembly in so far as all of those properties are integrated as part of a given number of rotations being required to thread the tubular.  If a more specific interpretation of how such properties are to be used is intended, such a recitation would be required.  
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kichise, U.S. Patent Publication 2020/0232817, teaches the use of a drive gear rotation detection system using a microcomputer encoder system.
Luck, U.S. Patent Publication 2020/0123985, teaches the use of a gear wear detection system using time detection systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676